      Case 4:20-cv-04150 Document 11 Filed on 12/11/20 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 GENERAL CASUALTY COMPANY OF
 WISCONSIN,

        Plaintiff,

 v.                                                Case No.: 4:20-cv-04150

 SPARTAN DIRECT SOLUTIONS, LLC, et
 al.,

        Defendants.


              RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF
           PLAINTIFF, GENERAL CASUALTY COMPANY OF WISCONSIN


      COMES NOW, Plaintiff, General Casualty Company of Wisconsin, and pursuant to Rule

7.1 of the Federal Rules of Civil Procedure makes the following disclosures:

      General Casualty Company of Wisconsin is a wholly owned subsidiary of QBE Regional

Companies, Inc. The ultimate corporate parent of QBE Regional Companies, Inc. is QBE

Insurance Group, Ltd. which is publicly traded on the Australian Securities Exchange under the

ticker: QBE.

       Dated: December 11, 2020.




                                               1
      Case 4:20-cv-04150 Document 11 Filed on 12/11/20 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the above date a true and correct copy of the foregoing document
was filed with the Clerk of the Court via the CM/ECF system which will send electronic notice of
this filing to all counsel of record and further that a true and correct copy of the foregoing document
will be served on all defendants where they are found for service of process in this action.

                                               Respectfully submitted,

                                               GURLEY & ASSOCIATES

                                               /s/ David E. Gurley
                                               David E. Gurley, Esq., Attorney-in-Charge
                                               Texas Bar No: 24115131
                                               SDTX Bar No.: 3612428
                                               dgurley@gurleyassociates.com
                                               Michael A. Fant, Esq., Of Counsel
                                               Florida Bar No: 0100713
                                               SDTX Bar No.: 3612427
                                               mfant@gurleyassociates.com
                                               601 South Osprey Avenue
                                               Sarasota, FL 34236
                                               Telephone: (941) 365-4501
                                               Facsimile: (941) 365-2916
                                               eservice@gurleyassociates.com

                                               Clayton C. Cannon, Esq., Of Counsel
                                               ccannon@gurleyassociates.com
                                               Texas Bar Number: 03745200
                                               SDTX Bar No.: 13686
                                               550 Westcott Street, Suite 575
                                               Houston, TX 77007-5013
                                               Telephone: (713) 861-1847

                                               Attorneys for Plaintiff, General Casualty Company
                                                      of Wisconsin




                                                  2
